Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 48539. In accordance^with stipulation of counsel and following the decisions cited, wherein the court followed Abstracts 40880 and 41794, it was held that the cheese in question is properly dutiable upon the basis of the net weight of the cheese as returned by the United States weigher, not including the weight of the strings, less 2J4 percent for inedible coverings. The protest was sustained to this extent.